Citation Nr: 0423290	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  01-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Dr. J. S.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran had service in the Army National Guard from 
January 1971 to December 1972.  He had a period of active 
duty for training from April 1971 to July 1971.  Service 
connection for hypertension was granted on the basis of this 
training period, making this "active military service" as 
defined at 38 C.F.R. §§ 3.1(d), 3.6(a)(03) (2003), and 
thereby affording him the benefit of the presumptions of 
soundness and aggravation under 38 U.S.C.A. § 1111.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim to 
reopen his claim of entitlement to service connection for a 
psychiatric disability.  The veteran filed a timely appeal, 
which was certified to the Board in April 2002.  In January 
2003, the Board reopened the claim, and under 38 C.F.R. 
§ 19.9(a)(2) (2002) undertook additional development.  In May 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2), disallowing the 
Board to develop claims.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 
2003).  Thus, in July 2003, the Board remanded the claim to 
the RO for compliance with the Veterans Claims Assistance Act 
(VCAA) and a substantive review of the case.  The RO notified 
the veteran of the provisions of the VCAA in July 2003, 
reviewed the claim, and issued a supplemental statement of 
the case to the veteran and his representative in February 
2004.  The case was then returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran suffered from anxiety while on active duty 
and was treated with medication.

2.  The veteran's claims file contains a diagnosis of a 
current psychiatric disorder.

3.  The evidence is in equipoise as to whether the veteran's 
psychiatric disorder is related to service.


CONCLUSION OF LAW

The veteran's psychiatric disability was incurred as a result 
of his active military service.  38 U.S.C.A. §§ 1101, 1110,  
1111, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that notice under 
the Veterans' Claims Assistance Act (VCAA), as required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The VCAA was enacted in November 2000.

In the present case, the issue on appeal arises from an 
attempt to reopen a claim for service connection for a 
psychiatric disorder.  In this context, the Board notes that 
a substantially complete application was received in February 
1999.  The AOJ denied the claim to reopen by rating decision 
in June 1999.  The veteran timely appealed. In January 2003, 
the Board granted the claim to reopen and undertook 
development actions.  By decision of the Court, the Board's 
actions to develop were invalidated.  The Board remanded the 
claim in July 2003, requiring the AOJ to comply with the 
VCAA.  Later that month, the AOJ provided notice to the 
claimant regarding the VA's duty to assist.  Specifically, 
the AOJ notified the claimant of information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  The veteran was 
instructed to notify VA if there was any other evidence or 
information that the veteran thought would support his claim.  
Thus, the Board finds that the content and timing of the July 
2003 notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in active military 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge from active duty, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Regarding service in the National Guard, active military 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
line of duty.  Additionally, it includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2003).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  The Board also 
notes that the Court of Appeals for the Federal Circuit 
reached the same conclusion in 2004, by holding that "the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111."  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir., 2004).  The Court went further to hold that "if 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection" rather than for service-connected aggravation.  
Id. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2003); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.        § 3.306 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, the veteran contends that his psychiatric 
disorder was incurred in or aggravated during his service in 
the National Guard, which includes both periods of active and 
inactive duty.  In particular, the veteran contends that he 
suffered from anxiety stemming from Basic Training duties, 
including handling weapons under pressure and staying in 
formation, as well as subsequently having to report for drill 
weekends while on inactive duty.

The veteran had National Guard service from January 1971 to 
December 1972.  His period of active duty service was from 
April 1971 to July 1971.  Service medical records for this 
period include the veteran's enlistment examination, dated in 
January 1971.  It is negative for any findings of anxiety or 
depression.  In conjunction with the veteran's July 1971 
examination for release from active duty, he was evaluated 
for persistent systolic hypertension, which was accompanied 
by heat intolerance, episodes of hot flashing and dizziness, 
and shortness of breath.  Upon examination, the veteran was 
noted to be anxious, with a blood pressure of 170/80 sitting.  
The impression was systolic hypertension and anxiety 
reaction.  The veteran was prescribed Librium, a drug to 
treat anxiety, to be taken three times a day.  An addendum to 
the consultation report, dated the day after, notes that no 
further evaluation was required and that cardiac clearance 
for the veteran's release from active duty was given.  

Service medical records for the veteran's inactive duty are 
also of record, dated in January 1971 and from February 1972 
to August 1972.  These document treatment for high blood 
pressure and anxiety related disorders.  In May 1972, the 
veteran was evaluated through the National Guard for 
complaints of severe anxiety and depression brought on by 
having to report for drill weekends.  At that time, the 
veteran also expressed his desire to be released from 
National Guard service.  During the examination, the veteran 
agreed to pursue psychiatric treatment on a civilian basis.  
The National Guard held off evaluating the veteran for 
separation until it could review the civilian report. 

The veteran was examined in June 1972 by a private 
psychologist.  The veteran reported a pre-service history of 
mental problems, stating that at age 10, he saw a "nervous 
doctor" for his nerves and was put on medication.  He 
further stated that at age 14, he was under the regular care 
of a psychiatrist due to problems he was experiencing at 
school, particularly issues with authority and procedure.  
The veteran's parents confirmed with the psychologist that he 
had been a nervous child with a bad temper and had been 
suspended from school several times for his behavior.  After 
administering a series of psychologist tests, the examiner 
indicated that although there was no evidence of any gross 
distortion or misinterpretation of external reality, nor any 
gross personality disorganization, the overwhelming 
diagnostic impression was that of an individual suffering 
from a severe character neurosis.  He noted the veteran was 
impulsive, with a low frustration tolerance and marked 
emotional instability.  The veteran also had feelings of 
generalized inadequacy.  The examiner further indicated that 
the veteran would participate in on-going psychotherapy.

Based on the civilian report, the National Guard evaluated 
the veteran in August 1972 for the purpose of discharge.  The 
veteran reported feeling harassed and unable to obey 
regulations.  He was cooperative and coherent; however, he 
was also tense, with impaired insight and judgment.  The 
impression was acute situational disorder, immature 
personality, passive-aggressive and passive-dependent.  Based 
on this report, the veteran ultimately received a general 
discharge from the National Guard in December 1972, for the 
reason of unsuitability. 

Post service medical records, dated from August 1975 to 
January 1999, document treatment for anxiety-related 
disorders.  Additionally of record are both private and VA 
medical opinions regarding the veteran's psychiatric 
disorder, dated through June 2003.  Such evidence is 
presented below.

In October 1998, the veteran underwent private psychological 
evaluation at the request of his attorney.  The examiner 
noted the veteran was cooperative, but appeared to be 
physically uncomfortable.  He lacked spontaneity.  His speech 
was minimal.  Numerous psychological tests were administered 
and confirmed a diagnosis of generalized anxiety disorder, 
with depressed features in his behaviors.  The examiner noted 
that the veteran has experienced these symptoms through much 
of his life, but the disorder appears to have initially 
surfaced during his military service.

In January 2000, Dr. J. S. issued a report based on a review 
of the veteran's medical records both during and after 
service, as well as on his prior observation and evaluation 
of the veteran.  He opined that it was evident that the 
veteran was experiencing a worsening of psychological 
symptoms during his military service.  In the veteran's 
hearing before the Board in September 2002, the same 
psychologist testified on behalf of the veteran, opining that 
adjusting to the rigors of military life would be difficult 
for the veteran given his psychological state, and further, 
that the disorder itself would worsen in the process of 
adjustment.

In May 2003, at the request of the Board, a VA psychiatric 
opinion from the VA Medical Center (VAMC) in Houston, Texas 
was issued.  The psychiatrist reviewed all evidence in the 
claims file, with attention paid to the veteran's period of 
active duty service, the reports and opinions of the private 
psychologists, and the post service medical treatment 
records.  Based on this review, the psychiatrist opined that 
the veteran's mental condition began prior to his military 
service and did not increase in severity during the four 
month period of his active duty service.  In an addendum to 
the report, the chief of staff at the Houston VAMC, also a 
board certified psychiatrist, added that, upon review of the 
chart and issues, there was clear and unmistakable evidence 
that the individual had psychiatric problems prior to service 
and there is no credible evidence that his period of minimal 
service made his pre-existent condition worse.  

In June 2003, Dr. J. S. refuted the VA opinion, largely 
reiterating his points from his January 2000 report.

Under the regulations detailed above, the veteran is presumed 
to have been in sound condition when he entered active duty 
unless a psychiatric disorder was noted at the time of his 
entrance, or unless there is clear and unmistakable evidence 
that a psychiatric disease existed prior to service and there 
is clear and unmistakable evidence that the disease was not 
aggravated by service.  Here, no diseases or injuries 
referable to mental health were noted on the veteran's 
enlistment examination in January 1971.  The veteran admits, 
however, that prior to service, he was treated for 
psychiatric conditions in 1961 and 1965, which required 
medication.  This constitutes clear and unmistakable evidence 
that a psychiatric disease existed prior to service.  The 
veteran was treated during his period of active duty for the 
psychiatric disorder of anxiety in July 1971.  The disorder 
was considered severe enough to necessitate placing the 
veteran on medication.  Therefore, the Board does not find 
clear and unmistakable evidence that the disease was not 
aggravated by his service, as is required to rebut the 
presumption of soundness.  Thus, the presumption applies, and 
the veteran is presumed to have been in sound condition when 
he entered active duty.  As such, the claim is one for 
service connection for a psychiatric disorder, rather than 
one for aggravation of a pre-existing disease.

The record establishes that the veteran suffered from and was 
treated for an anxiety disorder while in service on active 
duty.  The record also reflects a current diagnosis of 
generalized anxiety disorder.  The issue that remains for the 
Board is whether the medical evidence establishes a nexus 
between the veteran's service and his current disorder.  

Referable to the issue of a medical nexus to service, the 
Board notes that there are two competent medical opinions of 
record which differ on the question of the veteran's 
psychiatric disorder.  Applying the relevant law and 
regulations to the facts in this case, the Board regards the 
opinions of the two examiners, who examined the veteran's 
military records and medical records, as sufficient to place 
the evidence in equipoise as to whether there is a nexus, or 
link, between the veteran's currently diagnosed anxiety 
disorder and his active duty military service.  The Board 
emphasizes that, absent evidence to the contrary, the Board 
is not in a position to question these opinions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the circumstances, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran's psychiatric disorder was 
incurred in service.  
 

ORDER

Entitlement to service connection for a psychiatric 
disability is granted.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



